Citation Nr: 0839612	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-07 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 decision of the RO.  

The appellant is the son of the veteran's deceased surviving 
spouse.  The veteran had active service from August to 
September 1947, April to July 1948, November 1951 to August 
1952, and from February to July 1954.  He died in February 
2005.  The veteran's surviving spouse died in September 2006.  


FINDING OF FACT

The appellant does not have standing to claim entitlement to 
any accrued benefits.  


CONCLUSION OF LAW

The Board may not exercise jurisdiction over this appeal.  38 
U.S.C.A. § 7104 (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107. the Regulations implementing VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  
VCAA and implementing regulations apply in the instant case.  

Under VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b) (2).  
Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A January 2007 letter 
and Statement of the Case (SOC) satisfied these criteria.  

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006) regarding VA's duty to 
notify.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VA notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In this case, there is no evidence 
that any failure on the part of VA to further comply with 
VCAA reasonably affects the outcome of this case.  

Still, the Board finds that, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For the 
following reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  

Notice required by 38 U.S.C.A. § 5103(a) must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow that sequence as it pertains to the 
instant claim, any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

Here the January 2007 letter and SOC fully complied with the 
requirements of 38 U.S.C.A. § 5103(a).  The veteran was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have essentially 
cured the error in the timing of notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim. 

Finally, the United States Court of Appeals for Veterans 
Claims has held that VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

As set forth in more detail hereinbelow, the appellant's 
appeal is dismissed on the basis that he is not shown to have 
standing to bring the instant claim.  Thus, the Board finds 
that any deficiency in the RO's VCAA notice or development 
actions is harmless.  Id.  


Factual Background

The veteran served on active duty from August to September 
1947, April to July 1948, November 1951 to August 1952, and 
from February to July 1954.  He married the appellant's 
mother in January 1949.  The appellant was born in 1949.  

The veteran died in February 2005.  His surviving spouse, the 
appellant's mother, was awarded death pension benefits 
effective from March 2005 and received such benefits until 
her death in September 2006.  At the time of her death, she 
had been paid death pension benefits at the rate of an aid 
and attendance allowance since July 2005.  

In October 2006, the appellant submitted a claim for accrued 
benefits based on money owed to him for the last sickness and 
burial expenses paid by him on behalf of his deceased mother.  
See VA Form 21-601, Application for Reimbursement from 
Accrued Amounts Due a Deceased Beneficiary.  

In January 2007, he also supplied a Medical Expense Report 
(VA Form 21-8416), which included a reference to payments 
made for medical and caregiver payments during the period 
from January to September 2006.  


Laws and Regulations

Upon the death of an individual receiving VA benefit 
payments, periodic monetary benefits to which he or she was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, due 
and unpaid for a period of not more than two years prior to 
death, may be paid to certain persons such as the veteran's 
surviving spouse, children or dependent parents.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2008).  

In all other cases, only so much of the accrued benefits may 
be paid as may be necessary to reimburse the person who bore 
the expenses of the veteran's last sickness and burial.  38 
U.S.C.A. § 5121(a)(5).  Applications for accrued benefits 
must be filed within one year after the date of death.  38 
U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  

The discontinuance of an award upon the death of a payee will 
be the last day of the month before the death of the payee. 
 38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(g).  In other 
words, Congress has determined that VA benefits should not be 
paid for the month of a beneficiary's death.  Id.  

For a claimant to prevail of his accrued benefits claim, the 
record must show the following:  (1) he has standing to file 
a claim for accrued benefits (see 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000); (2) the veteran's widow had a claim pending 
at the time of her death (see 38 U.S.C.A. §§ 5101(a), 
5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998); (3) 
the veteran's widow would have prevailed on her claim if he 
had not died (Id.); and (4) the claim for accrued benefits 
was filed within one year of the veteran's widow's death (see 
38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).  


Analysis

In this case, the appellant, who is the son of the surviving 
spouse, is seeking reimbursement of claimed medical and 
caregiver expenses paid by himself before the death of his 
mother.  However, the appellant is not a proper claimant 
because as an individual he is not eligible to receive 
accrued benefits.  

As such, he has no legal standing to bring such a claim.  In 
this regard, the appellant who was 56 years of age at the 
date of his mother's death is not considered to be a child 
for VA purposes.  38 U.S.C.A. § 101(4); 38 C.F.R. 
§ 3.57(a)(i)(iii).  

Hence, he has no direct legal entitlement to benefits as the 
surviving child of the veteran's widow.  

Given the fact that jurisdiction matters and it is not 
"harmless" error when VA, during the claims adjudication 
process, fails to address threshold jurisdictional issues, it 
follows that VA must first determine whether he is an 
eligible payee.  As he has failed to demonstrate that he is 
the proper representative of the widow's estate, he does not 
have standing to claim for accrued benefits.  That is, he has 
yet to show that he is "entitled to have (the Board) decide 
the merits of (his) dispute." Warth v. Seldin, 422 U.S. 490, 
498 (1975).  
 
Because the appellant does not have standing to present the 
claim, the Board may not take further action.  Even if the 
facts of this case were compelling, they would not justify 
disregarding the dictates of the governing procedural rule.  

In this case, the appellant contends that he helped pay the 
veteran's surviving spouses expenses during the approximately 
nine months which preceded her death in September 2006.  He 
in essence asserts that these expenses are to be considered 
the expenses of the veteran's surviving spouses "last 
sickness."  Such expenses are listed as part of a VA Form 
21-8416 submitted in January 2007.  

With respect to the claimed expenses, the Board finds that 
none are related to the veteran's "last sickness."  

For these reasons, while the Board is sympathetic to the 
appellant for the loss of his mother, the Board finds that 
the contention of the appellant is without merit, and must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
lack of legal merit).  


ORDER

The appeal is dismissed for lack of standing.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


